UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25879 Metabolic Research, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8050263 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification Number) 2th Ave Tampa, Florida 33605 (Address of principal executive offices) Registrant's telephone number, including area code: (813) 990-8202 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer," "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of June 30, 2010, the Registrant has outstanding60,408,009shares of Common Stock. 1 INDEX Page No. PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheet as of June 30, 2010 andMarch 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations for thethree months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the three months ended June 30, 2010 and 2009 5 Notes to Unaudited Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE ANDQUALITATIVE DISCLOSURES ABOUT MARKETRISK 8 ITEM 4(T). CONTROLS AND PROCEDURES 8 PART II. OTHER INFORMATION 8 ITEM 1. LEGAL PROCEEDINGS 8 ITEM 1A. RISK FACTORS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. SUBMISSION OF MATTER TO A VOTE OF SECURITY HOLDERS 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 9 SIGNATURES 9 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS METABOLIC RESEARCH, INC CONDENSED CONSOLIDATED BALANCE SHEET As of June 30, 2010 and March 31, 2010 June 30, March 31, ASSETS: Current Assets Cash and Cash Equivalent Accounts Receivable -31,841 Inventory Deposits Prepaid Consulting Prepaid Financing 0 Total Current Assets Other Assets Investments in IDZIN, Inc. Furniture & Equipment Communication Equipment Patents and Trademarks License Total Other Assets Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Credit Cards Royalties Payable Advances from Related Parties - Note - Debenture - - Payroll Tax Liability Due Directors - - Notes Payable Other Current Liabilities - Total Current Liabilities Stockholders' Equity Preferred Stock - $0.001 par value, 50,000,000 shares authorized:9,432,500 issued and outstanding Common Stock - $0.001 par value, 200,000,000 shares authorized:60,480,009shares issued and outstanding Additional paid in capital Accumulated (deficit) during the development stage) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 METABOLIC RESEARCH, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended as of June 30, 2010 and 2009 For the three months ended June 30, REVENUES: Net Sales $ $ Cost of Sales $ $ Gross Profit $ $ COSTS AND EXPENSES: General and Administrative $ $ Advertising Expense $ $ Derivative Adjustment Expense Board of Directors Expense $ 0 $ - Consulting Expense $ $ Depreciation and Amortization $ $ Total Costs and Expenses $ $ Operating Income (Loss) $ $ -28,320 OTHER INCOME (EXPENSE): Interest Expense $ 0 $ - Income (Loss) before income taxes $ -134,753 $ Provision for income taxes - Net Income(Loss) $ -174,753 $ -28,320 Other comprehensive income: Derivative Items $ $ Debt Forgiveness $ $ Net comprehensive Income (loss) $ $ Net Income (loss) per common share Basic and Diluted $ $ Weighted average shares outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 METABOLIC RESEARCH, INC CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS for the three months ended as of June 30, 2010 and 2009 For the three months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income or (Loss) $ $ ) Increase/(Decrease) in Accounts Receivable $ $ ) Increase/(Decrease) in Prepaid Services $ ) $ ) Increase/(Decrease) in Other Assets $ ) $ Depreciation Expense $ $ Increase/(Decrease) in Inventory $ ) $ (Increase)/Decrease in Accounts Payable $ ) $ ) Increase/(Decrease) in Royalties Payable $ ) $ Transactions not requiring cash: Amortization of prepaid consulting fees $ $ ) Accrued Interest $
